Long v Graphic Controls Acquisition Corp. (2021 NY Slip Op 04339)





Long v Graphic Controls Acquisition Corp.


2021 NY Slip Op 04339


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed July 9, 2021.) 


MOTION NOS. (147-148/21) CA 19-02307.

[*1]RODNEY LONG, PLAINTIFF-APPELLANT, 
vGRAPHIC CONTROLS ACQUISITION CORP. AND CLEAN AIR TECHNOLOGY, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.)CA 20-00672. RODNEY LONG, PLAINTIFF-APPELLANT,
vGRAPHIC CONTROLS ACQUISITION CORP. AND CLEAN AIR TECHNOLOGY, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.